SUTRAS, District Judge.
The record shows that Hartman owes debts as an individual, as well as a member of the firm of McOlintock & Ilartman. The amended petition shows that Hartman is seeking a discharge from both firm and individual debts. The proper mode of procedure iu this class of cases is set forth in opinion filed in Laughlin’s Case, 96 Fed. 589, which see. The notices to creditors do not inform them that Hartman is seeking a discharge from firm debts, *594nor are there attached to the petition schedules of the firm property. Record is returned to referee, with instructions to call attention of attorney to the matter. If a discharge is now granted, it will bar individual debts, but would not bar firm debts. The proper course would be to set aside adjudication and all proceedings since had thereon. The schedules to petition should be amended. Then enter adjudication showing that it is based op a petition asking relief against debts of firm of MeOlintock & Hartman. Notice to creditors of first meeting and of petition for discharge must notify them that Hartman asks relief against firm as well as individual debts.